Bryan, J., delivered the opinion of the Court.
Murray, C. J., concurred.
This cause comes up upon final judgment rendered upon demurrer. The complaint is too loosely drawn, and embraces entirely too much, even for onr liberal system of practice.
A claim for the possession ef real property, with damages for its detention, cannot be joined iu the same complaint, under any system of pleading, with a claim for consequential damages arising from a change of a road by which a tavern-keeper may have been injured in his business.
The damages in the ene case arise out of the use ef land claimed by the plaintiffs^ the damages in the ether case would arise from an unauthorized diversion ef a public road, by means of which the plaintiff) •suffered a loss of his usual business and profits. It will not be necessary te decide whether, under the laws of this State, an individual can sue for consequential damages, arising to him iu the loss of his usual profits by the unauthorised obstruction or diversion of a public road. A party thus guilty can immediately be prosecuted under the criminal law.
The judgment upon the demurrer must be affirmed, with costs.